Citation Nr: 0012139	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945, from August 1950 to February 1952, and from March 1956 
to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for bilateral hearing loss.  He filed a July 1998 notice of 
disagreement, initiating this appeal.  

The veteran's claim was initially presented to the Board in 
October 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran served in combat during his military service.  

2.  The veteran has a competent medical diagnosis of current 
bilateral sensorineural hearing loss.  

3.  The record does not contain evidence of a nexus between 
the veteran's current bilateral hearing loss and acoustic 
trauma during service, or within a year thereafter.  


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, .3.307, 3.309, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records, while containing 
numerous medical examinations, reflect no diagnoses of or 
treatment for hearing loss of either ear.  His final medical 
examination, a service separation evaluation administered in 
September 1971, revealed scores of 15/15 bilaterally on the 
spoken voice/whispered voice hearing test.  His service 
personnel records reflect several service decorations, 
including the Combat Action Ribbon.  

The veteran filed a claim for service connection for 
bilateral hearing loss in February 1998.  VA outpatient 
treatment notes from 1996-97 revealed numerous reports by the 
veteran of decreasing hearing in both ears.  He also reported 
some disequilibrium.  Upon initial physical examination, his 
ears were found to contain wax and other debris.  A referral 
was made to the VA audiology clinic.  

VA audiological testing was afforded the veteran in August 
1996.  Problems with the testing caused the audiologist to 
write that the results were not "accurate for rating 
purposes."  Nevertheless, a mild to moderate degree of 
sensorineural hearing loss was confirmed in both ears.  The 
veteran had a puretone auditory threshold in the right ear of 
45 decibels at a frequency of 1000 Hz, and of 40 decibels at 
a frequency of 4000 Hz in the left ear.  

The RO considered the medical evidence of record and issued a 
June 1998 decision denying the veteran's claim for service 
connection for bilateral hearing loss.  He filed a timely 
notice of disagreement, initiating this appeal.  

The veteran's claim was initially presented to the Board in 
October 1999, at which time it was remanded for additional 
development.  That development having been accomplished, the 
claim was returned to the Board.  


Analysis

The veteran seeks service connection for bilateral hearing 
loss.  Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Certain statutorily enumerated 
disorders, such as organic diseases of the nervous system, 
may be presumed to have been incurred in service if they 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1999).  In evaluating any claim, the VA 
must extend the benefit of the doubt to any claimant whenever 
the evidence is in balance between the positive and the 
negative.  38 U.S.C.A. § 5107(b) (West 1991).  

As a preliminary matter, the veteran is noted to have been 
awarded the Combat Action Ribbon for service in Vietnam; this 
decoration is generally accepted as sufficient proof of 
combat exposure.  As a combat veteran, the statutory benefits 
of 38 U.S.C.A. § 1154(b) are applicable to the veteran's 
claim.  38 U.S.C.A. § 1154(b) (West 1991); see also Arms v. 
West, 12 Vet. App. 188 (1999).  Under these presumptions, the 
veteran's lay testimony regarding diseases and injuries 
incurred in or aggravated by service will be accepted as true 
in the absence of evidence to the contrary, if they are 
consistent with the circumstances, conditions, or hardships 
of service.  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

For the reasons to be discussed below, the veteran has not 
submitted a well grounded claim for service connection for 
bilateral hearing loss, and his claim must thus be denied.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
According to the August 1996 VA audiological testing results, 
the veteran has sufficiently reduced auditory thresholds to 
warrant diagnoses of hearing loss in both ears.  These 
findings were indeed confirmed by a VA audiologist as a 
sufficient basis for a diagnosis of bilateral sensorineural 
hearing loss.  This competent medical evidence is accepted by 
the Board as medical evidence of current disability.  See 
Caluza, supra.  

The veteran has alleged that he served in three wars, World 
War II, the Korea conflict, and the Vietnam conflict, and the 
noises of combat, including gun fire, explosions, etc., 
resulted in his current disability of bilateral hearing loss.  
The veteran's service medical records, including his 
September 1971 service separation examination, are negative 
for any diagnosis of or treatment for sensorineural hearing 
loss; however, because the appellant is a combat veteran, his 
allegations of acoustic trauma during service, including 
gunfire, explosions, artillery, etc., are accepted as true 
and credible.  38 U.S.C.A. § 1154(b) (West 1991).  

Nevertheless, the veteran has not submitted medical evidence 
of a nexus between his current bilateral hearing loss and any 
disease or injury incurred or aggravated during service, 
including acoustic trauma during combat.  The veteran retired 
from service in 1971, and was first given a diagnosis of 
bilateral hearing loss in 1996, 25 years later.  Evidence 
relating a current disability to service is required in order 
for a claim to be well grounded.  See Wade v. West, 11 Vet. 
App. 302, 305-6 (1998) (citing Caluza, supra).  The VA 
audiologist who examined the veteran in 1996 did not indicate 
if his bilateral hearing loss was due to any type of noise 
exposure, or another cause.  Likewise, the remainder of the 
record does not contain expert audiological evidence 
suggesting the veteran's current bilateral hearing loss is 
due to an acoustic injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  The record also 
does not reveal sensorineural hearing loss in either ear 
manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  In the 
absence of such evidence, the claim is not well grounded.  
Id.  

The veteran has offered his own assertions that his current 
bilateral hearing loss is due to acoustic trauma in service, 
but he is not shown to be an audiological expert qualified to 
offer evidence of causation or etiology.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

As discussed above, evidence of a nexus is required.  Caluza, 
supra.  As such evidence has not been presented regarding 
this claim, the claim is not well grounded.  In the absence 
of a well grounded claim, the appeal for service connection 
for bilateral hearing loss must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  



ORDER

Service connection is denied for bilateral sensorineural 
hearing loss.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

